Citation Nr: 1431874	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-12 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for right foot arthralgia.

3.  Entitlement to service connection for right hand arthralgia.

4.  Entitlement to service connection for right wrist arthralgia.

5.  Entitlement to service connection for right shoulder arthralgia.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

8.  Entitlement to an initial rating in excess of 30 percent for depression.

9.  Entitlement to a rating in excess of 10 percent for degenerative changes and meniscal tear of the right knee, status post right medial femoral chondroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1981 to June 2005.  Service in Southwest Asia from January 1991 to February 1991 is unverified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2010 and May 2010 by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that, in pertinent part, the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The Veteran waived Agency of Original Jurisdiction (AOJ) consideration of evidence provided in July 2013.

The Board notes the depression increased rating issue was not addressed at the hearing in June 2013, but finds that as the Veteran and his service representative acknowledged the issues for discussion at that time the request for a Board hearing for the appeal is found to have been satisfied.  The Veteran is advised, however, that a request for another hearing as to this issue will be considered upon receipt of an adequate motion to the Board.  See 38 C.F.R. §§ 20.700, 20.702 (2013).

The Board also finds that the Veteran's June 2010 correspondence may also be construed as a disagreement with the denial of his claim for a left knee disorder.  Although recent VA reports indicate that the RO is developing a claim to reopen, the United States Court of Appeals for Veterans Claims (Court) has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims in September 2009, February 2010, and March 2010.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

In this case, the Veteran contends that he has a lumbar spine disorder as a result of injuries sustained while loading missiles on aircraft during the Persian Gulf War prior to his having sustained a work-related back injury in 2007, that he has right foot, hand, wrist, and shoulder disorders and a left knee disorder as a result of injuries and repetitive motion activities during training in service, and that he has an erectile dysfunction as a result of his service-connected hypertension and/or depression disabilities or medication taken for his hypertension ("Norvasc").  He also contends that his service-connected right knee and depression disabilities have increased in severity since his last VA compensation examinations.  He provided VA treatment reports dated in June 2013 stating that it was more likely than not that arthritic changes to his knees and back were a result of military service.  There is no indication, however, that the June 2013 examiner had considered evidence associated with the Veteran's work-related injuries in 2007.

The available VA treatment records include reports dated from December 2005 to December 2012.  In correspondence dated in April 2014 the Veteran, in essence, identified additional VA treatment records pertinent to his claims.  An April 2010 VA Form 21-4142 noted mental health treatment was provided by Dr. H.M.L. on March 12, 2010, but there is no indication of any specific VA effort to obtain a copy of this report.  

The Board also notes that in statements provided in April 2010 the Veteran reported that he had served in Saudi Arabia from January 17, 1991, to February 27, 1991.  Records show he received medal and awards associated with service during the Persian Gulf War without indication of actual service in Southwest Asia.  It is significant to note that VA treatment and examination reports include diagnoses of joint arthralgias without specific opinion as to etiology.  On VA examination in June 2011 the Veteran reported having experienced combat during the period from November 1990 to March 1991.  The Board finds that further development in this case is required prior to appellate.

The Veteran's June 2010 correspondence expressed disagreement with the denial of his left knee claim in May 2010.  Therefore, this matter must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue of entitlement to service connection for a left knee disorder.  The Veteran should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  He should be specifically requested to provide updated authorization for VA assistance in obtaining the Veteran's mental health treatment records from H.M.L., D.O. After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

3.  Obtain the Veteran's service personnel records and, if necessary, take appropriate action to verify his actual service in Southwest Asia, including combat service.

4.  If service in Southwest Asia is verified, schedule the Veteran for an appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has lumbar spine, right foot, right hand, right wrist, and/or right shoulder disorders as a result of service, to include as a result of an undiagnosed illness associated with service in Southwest Asia.  The examiner should address the relevant evidence of record.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Schedule the Veteran for an appropriate VA examination for an opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has an erectile dysfunction as a result of service, to include as a result of treatment for a service-connected disability.  The examiner should address the relevant evidence of record.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  Schedule the Veteran for an appropriate VA examination for an opinion as to the severity of his service-connected depression.  The examiner must identify all manifest symptoms associated with the service-connected disability over the course of the appeal and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability.  

All necessary studies and tests should be conducted.  A complete rationale for all opinions expressed should be set forth in the examination report.

7.  Schedule the Veteran for an appropriate VA examination for an opinion as to the severity of his service-connected degenerative changes and meniscal tear of the right knee, status post right medial femoral chondroplasty.  The examiner must identify all manifest symptoms associated with the service-connected disability over the course of the appeal and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability.  

All necessary studies and tests should be conducted.  A complete rationale for all opinions expressed should be set forth in the examination report.

8.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



